Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 2, lines 2-4, “a listening device configured to calculate a delay for synchronization of audio and video based on a round-trip wireless signal delay between the listening device and a synchronization device”, and lines 12-14, “ a bi-directional wireless communication link configured to receive the delay from the listening device and to transmit the wireless signal to the listening device using the delay calculated by 
In claim 13, lines 7-10, “transmitting, using the synchronization device, the video signal to a video display using a delay calculated by and received from the listening device based on a round-trip wireless signal delay between the listening device and a synchronization device and using the time stamp, such that the wireless signal and the video signal are synchronized for the listening device” is considered new matter because the original disclosure, especially paragraphs 17 and 22 as pointed out by the applicant, does not provide support for such limitations.
Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s arguments that paragraphs 17 and 22 support the listening device configured to calculate a delay for synchronization of audio and video based on a round-trip wireless signal delay between the listening device and a synchronization device as recited in claim 2 and similarly in claim 13, the examiner disagrees.  Paragraph 17 merely states that the listening device can determine the appropriate delay and transmit that to the device based on a synchronizing clock and a timestamp in one of the method.  This method has nothing to do with the round-trip delay calculation, which is determined by another method from the transmitting end as described in the same paragraph.  Paragraph 22 further elaborates the delay calculation by using timestamp, but nowhere does it mention the round-trip delay calculation from the listening device as claimed.  As a result, the round-trip delay calculation from the listening device as claimed is considered new matter and the 112 rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422